08-5942-ag
         Lin v. Holder
                                                                                        BIA
                                                                                  DeFonzo, IJ
                                                                                A099-539-862
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of December, two thousand nine.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                JOSÉ A. CABRANES,
 9                ROBERT D. SACK,
10                      Circuit Judges.
11       _______________________________________
12
13       QIAO YUN LIN,
14                Petitioner,
15
16                           v.                                 08-5942-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL, *
20                Respondent.
21       ______________________________________

                         *
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder, Jr., is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:        Patrick A. Metcalf, Metcalf &
 2                          Associates, Hoffman Estates, IL.
 3
 4   FOR RESPONDENT:        Tony West, Assistant Attorney
 5                          General; Terri J. Scadron, Assistant
 6                          Director; Kristina R. Sracic, Trial
 7                          Attorney, Office of Immigration
 8                          Litigation, United States Department
 9                          of Justice, Washington, DC.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioner Qiao Yun Lin, a native and citizen of the

16   People’s Republic of China, seeks review of a November 4,

17   2008 order of the BIA affirming the May 25, 2007 decision of

18   Immigration Judge (“IJ”) Paul A. DeFonzo denying her

19   application for asylum, withholding of removal, and relief

20   under the Convention Against Torture (“CAT”).    In re Qiao

21   Yun Lin, No. A099-539-862 (B.I.A. Nov. 4, 2008), aff’g No.

22   A099-539-862 (Immig. Ct. N.Y. City May 25, 2007).    We assume

23   the parties’ familiarity with the underlying facts and

24   procedural history of this case.

25       When the BIA adopts the decision of the IJ and

26   supplements the IJ’s decision, this Court reviews the

27   decision of the IJ as supplemented by the BIA.    See Yan Chen


                                  2
1    v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     This Court

2    reviews the agency’s factual findings under the substantial

3    evidence standard.    See 8 U.S.C. § 1252(b)(4)(B); see also

4    Jian Hui Shao v. Mukasey, 546 F.3d 138, 157-58 (2d Cir.

5    2008).    The Court reviews questions of law and the

6    application of law to undisputed fact de novo.     Salimatou

7    Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

8    I.   Asylum and Withholding of Removal

9         A.    Past Persecution

10        Substantial evidence supports the agency’s finding that

11   Lin failed to satisfy her burden of proof as to her

12   application for asylum and withholding of removal.     Lin

13   argues before this Court that her refusal to submit to a

14   mandatory gynecological exam constituted, not just other

15   resistance to the family planning policy, but persecution.

16   Yet, even if Lin did engage in resistance, she did not

17   suffer persecution as a result.     See Matter of M-F-W-,24 I.

18   & N. Dec. 633, 641 (BIA 2008).     Indeed, Lin fled China

19   before attending any gynecological exam.

20        Lin also argues that the IJ failed to consider her

21   claims of persecution cumulatively.     That argument fails

22   because it ignores the fact that the IJ found significant


                                    3
1    aspects of her claim not credible, including her assertion

2    that she was kidnapped or arrested by a village chief as a

3    result of her family’s violation of the family planning

4    policy.   The IJ also reasonably concluded that Lin was not

5    eligible for asylum based on the forced sterilization of her

6    mother.   See Tao Jiang v. Gonzales, 500 F.3d 137,140-41 (2d

7    Cir. 2007) (citing Shi Liang Lin, 494 F.3d at 308-09; Shao

8    Yan Chen v. U.S. Dep’t of Justice, 417 F.3d 303, 305 (2d

9    Cir. 2005).   Thus, we find no error in the agency’s finding

10   that Lin failed to demonstrate past persecution.

11

12       B.    Well-Founded Fear

13       To establish asylum eligibility based on a fear of

14   future persecution, an applicant must show that he or she

15   subjectively fears persecution and that this fear is

16   objectively reasonable.    Ramsameachire v. Ashcroft, 357 F.3d

17   169, 178 (2d Cir. 2004).    Substantial evidence supports the

18   agency’s conclusion that Lin failed to demonstrate a well-

19   founded fear of future persecution based on her newly

20   adopted practice of Christianity.    The IJ reasonably noted

21   that the record revealed that Chinese authorities permit

22   approximately 16 million Christians in China to attend


                                    4
1    sanctioned Christian churches.    In light of that fact, the

2    IJ reasonably concluded that Lin’s apprehensions over

3    returning to China were not objectively well-founded.      See

4    Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).

5          Because Lin was unable to meet her burden for asylum,

6    she has necessarily failed to meet the higher burden

7    required for withholding of removal.     See Paul v. Gonzales,

8    444 F.3d 148, 156 (2d Cir. 2006).

9    II.   CAT Relief

10         Although Lin sets forth the standard for CAT relief in

11   her brief before this Court, she does not challenge the

12   basis of the IJ’s denial of that relief.     Accordingly, we

13   deem any such challenge waived.     See Yueqing Zhang v.

14   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

15         For the foregoing reasons, the petition for review is

16   DENIED.   Having completed our review, we DISMISS the

17   petitioner's pending motion for a stay of removal as moot.

18
19                                FOR THE COURT:
20                                Catherine O’Hagan Wolfe, Clerk
21
22                                By:___________________________




                                   5